Case 8:19-cv-02791-AEP Document 28 Filed 03/29/21 Page 1 of 22 PageID 845




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION


   VICKIE KELLY,

                Plaintiff,

   v.                                            Case No. 8:19-cv-2791-AEP

   ANDREW M. SAUL,
   Commissioner of Social Security,

                Defendant.
                                            /

                                        ORDER

         Plaintiff seeks judicial review of the denial of her claim for disability

   insurance benefits (“DIB”) and Supplemental Security Income (“SSI”). As the

   Administrative Law Judge’s (“ALJ”) decision was not based on substantial

   evidence and failed to employ proper legal standards, the Commissioner’s decision

   is reversed and remanded.

                                           I.
         A.     Procedural Background

         Plaintiff filed an application for DIB and SSI (Tr. 185-94). The Social

   Security Administration (“SSA”) denied Plaintiff’s claims both initially and upon

   reconsideration (Tr. 83-122, 125-36). Plaintiff then requested an administrative

   hearing (Tr. 137-38). Per Plaintiff’s request, the ALJ held a hearing at which

   Plaintiff appeared and testified (Tr. 32-75). Following the hearing, the ALJ issued

   an unfavorable decision finding Plaintiff not disabled and accordingly denied
Case 8:19-cv-02791-AEP Document 28 Filed 03/29/21 Page 2 of 22 PageID 846




   Plaintiff’s claims for benefits (Tr. 12-30). Subsequently, Plaintiff requested review

   from the Appeals Council, which the Appeals Council denied (Tr. 1-6, 183-84).

   Plaintiff then timely filed a complaint with this Court (Doc. 1). The case is now

   ripe for review under 42 U.S.C. §§ 405(g), 1383(c)(3).

           B.    Factual Background and the ALJ’s Decision

           Plaintiff, who was born in 1966, claimed disability beginning July 31, 2013,

   which she amended during the administrative hearing to January 15, 2016 (Tr. 36,

   185, 189). Plaintiff obtained a twelfth-grade education (Tr. 207). Plaintiff’s past

   relevant work experience included work as an auto deliverer and a delivery driver

   supervisor (Tr. 39-40, 61-62, 207). Plaintiff alleged disability due to back problems,

   depression, fatigue, anemia, colon problems, and gastrointestinal problems (Tr.

   206).

           In rendering the administrative decision, the ALJ concluded that Plaintiff

   met the insured status requirements through December 31, 2018 and had not

   engaged in substantial gainful activity since January 15, 2016, the amended alleged

   onset date (Tr. 17). After conducting a hearing and reviewing the evidence of

   record, the ALJ determined Plaintiff had the following severe impairments:

   degenerative disc disease, degenerative joint disease of the ankle and shoulder,

   obesity, and major depressive disorder (Tr. 17).         Notwithstanding the noted

   impairments, the ALJ determined Plaintiff did not have an impairment or

   combination of impairments that met or medically equaled one of the listed

   impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1 (Tr. 18). The ALJ then



                                             2
Case 8:19-cv-02791-AEP Document 28 Filed 03/29/21 Page 3 of 22 PageID 847




   concluded that Plaintiff retained a residual functional capacity (“RFC”) to perform

   light work, except that Plaintiff was precluded from climbing ladders, ropes, or

   scaffolds; could perform no more than occasional crouching, crawling, kneeling,

   stooping, and climbing ramps and stairs; remained able to understand, remember,

   and carry out just simple instructions and maintain persistence for only simple tasks

   in an environment with few day-to-day changes in terms of work processes or work

   duties/settings; and could not perform any work with the public or be required to

   interact with coworkers on more than an occasional basis (Tr. 19-20).             In

   formulating Plaintiff’s RFC, the ALJ considered Plaintiff’s subjective complaints

   and determined that, although the evidence established the presence of underlying

   impairments that reasonably could be expected to produce the symptoms alleged,

   Plaintiff’s statements as to the intensity, persistence, and limiting effects of her

   symptoms were not entirely consistent with the medical evidence and other

   evidence (Tr. 21).

         Considering Plaintiff’s noted impairments and the assessment of a vocational

   expert (“VE”), however, the ALJ determined Plaintiff could not perform her past

   relevant work (Tr. 23). Given Plaintiff’s background and RFC, the VE testified that

   Plaintiff could perform other jobs existing in significant numbers in the national

   economy, such as a mailroom clerk, laundry sorter, and merchandise marker (Tr.

   24, 63-64). Accordingly, based on Plaintiff’s age, education, work experience, RFC,

   and the testimony of the VE, the ALJ found Plaintiff not disabled (Tr. 24).




                                            3
Case 8:19-cv-02791-AEP Document 28 Filed 03/29/21 Page 4 of 22 PageID 848




                                            II.

         To be entitled to benefits, a claimant must be disabled, meaning he or she

   must be unable to engage in any substantial gainful activity by reason of any

   medically determinable physical or mental impairment which can be expected to

   result in death or which has lasted or can be expected to last for a continuous period

   of not less than twelve months. 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A). A

   “physical or mental impairment” is an impairment that results from anatomical,

   physiological, or psychological abnormalities, which are demonstrable by medically

   acceptable clinical and laboratory diagnostic techniques. 42 U.S.C. §§ 423(d)(3),

   1382c(a)(3)(D).

         The SSA, in order to regularize the adjudicative process, promulgated the

   detailed regulations currently in effect. These regulations establish a “sequential

   evaluation process” to determine whether a claimant is disabled.           20 C.F.R.

   §§ 404.1520, 416.920.    If an individual is found disabled at any point in the

   sequential review, further inquiry is unnecessary.       20 C.F.R. §§ 404.1520(a),

   416.920(a).   Under this process, the ALJ must determine, in sequence, the

   following: whether the claimant is currently engaged in substantial gainful activity;

   whether the claimant has a severe impairment, i.e., one that significantly limits the

   ability to perform work-related functions; whether the severe impairment meets or

   equals the medical criteria of 20 C.F.R. Part 404 Subpart P, Appendix 1; and

   whether the claimant can perform his or her past relevant work. 20 C.F.R. §§

   404.1520(a)(4), 416.920(a)(4). If the claimant cannot perform the tasks required of



                                             4
Case 8:19-cv-02791-AEP Document 28 Filed 03/29/21 Page 5 of 22 PageID 849




   his or her prior work, step five of the evaluation requires the ALJ to decide if the

   claimant can do other work in the national economy in view of his or her age,

   education, and work experience. 20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v).

   A claimant is entitled to benefits only if unable to perform other work. Bowen v.

   Yuckert, 482 U.S. 137, 140-42 (1987); 20 C.F.R. §§ 404.1520(g)(1), 416.920(g)(1).

         A determination by the Commissioner that a claimant is not disabled must

   be upheld if it is supported by substantial evidence and comports with applicable

   legal standards. See 42 U.S.C. §§ 405(g), 1383(c)(3). “Substantial evidence is more

   than a scintilla and is such relevant evidence as a reasonable person would accept

   as adequate to support a conclusion.” Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176,

   1178 (11th Cir. 2011) (citation and internal quotation marks omitted). While the

   court reviews the Commissioner’s decision with deference to the factual findings,

   no such deference is given to the legal conclusions. Ingram v. Comm’r of Soc. Sec.,

   496 F.3d 1253, 1260 (11th Cir. 2007) (citations omitted).

         In reviewing the Commissioner’s decision, the court may not reweigh the

   evidence or substitute its own judgment for that of the ALJ, even if it finds that the

   evidence preponderates against the ALJ’s decision. Winschel, 631 F.3d at 1178

   (citations omitted); Bloodsworth v. Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983)

   (citations omitted). The Commissioner’s failure to apply the correct law, or to give

   the reviewing court sufficient reasoning for determining that he or she has

   conducted the proper legal analysis, mandates reversal. Ingram, 496 F.3d at 1260

   (citation omitted). The scope of review is thus limited to determining whether the



                                             5
Case 8:19-cv-02791-AEP Document 28 Filed 03/29/21 Page 6 of 22 PageID 850




   findings of the Commissioner are supported by substantial evidence and whether

   the correct legal standards were applied. 42 U.S.C. § 405(g); Wilson v. Barnhart, 284

   F.3d 1219, 1221 (11th Cir. 2002) (per curiam) (citations omitted).

                                            III.

         Plaintiff argues that the ALJ erred by (1) failing to properly consider

   Plaintiff’s combination of impairments, (2) failing to consider Plaintiff’s mental

   impairment when formulating the RFC assessment, (3) failing to properly consider

   the opinions of Dr. Brie Pulas and Dr. Lawrence Pasman, and (4) failing to properly

   support the RFC assessment and hypotheticals to the VE. For the following

   reasons, the ALJ failed to apply the correct legal standards, and the ALJ’s decision

   is not supported by substantial evidence.

         A.     Consideration of Impairments

         Initially, Plaintiff contends that the ALJ erred in considering Plaintiff’s

   combination of impairments by failing to include Plaintiff’s symptoms from

   gastroesophageal reflux disorder (GERD); gastroparesis, status-post two hiatal

   hernia repairs; post-traumatic stress disorder (PTSD); and anxiety.          Step two

   operates as a threshold inquiry. McDaniel v. Bowen, 800 F.2d 1026, 1031 (11th Cir.

   1986); see Gray v. Comm’r of Soc. Sec., 550 F. App’x 850, 853 (11th Cir. 2013) (per

   curiam). At step two of the sequential evaluation process, a claimant must show

   that he or she suffers from an impairment or combination of impairments that

   significantly limits his or her physical or mental ability to do basic work activities.

   See 20 C.F.R. §§ 404.1520(a)(4)(ii), 404.1521, 416.920(a)(4)(ii), 416.921.           A



                                               6
Case 8:19-cv-02791-AEP Document 28 Filed 03/29/21 Page 7 of 22 PageID 851




   claimant need show only that his or her impairment is not so slight and its effect is

   not so minimal that it would clearly not be expected to interfere with his or her

   ability to work. McDaniel, 800 F.2d at 1031; Brady v. Heckler, 724 F.2d 914, 920

   (11th Cir. 1984) (per curiam). “[T]he ‘severity’ of a medically ascertained disability

   must be measured in terms of its effect upon ability to work, and not simply in terms

   of deviation from purely medical standards of bodily perfection or normality.”

   McCruter v. Bowen, 791 F.2d 1544, 1547 (11th Cir. 1986). In other words, an

   impairment or combination of impairments is not considered severe where it does

   not significantly limit the claimant’s physical or mental ability to perform basic

   work activities. Turner v. Comm’r of Soc. Sec., 182 F. App’x 946, 948 (11th Cir. 2006)

   (per curiam) (citations omitted).

          Notably, however, the finding of any severe impairment, whether or not it

   results from a single severe impairment or a combination or impairments that

   together qualify as severe, is enough to satisfy step two. Jamison v. Bowen, 814 F.2d

   585, 588 (11th Cir. 1987) (citations omitted); see Packer v. Comm’r, Soc. Sec. Admin.,

   542 F. App’x 890, 892 (11th Cir. 2013) (per curiam) (“[T]he ALJ determined at step

   two that at least one severe impairment existed; the threshold inquiry at step two

   therefore was satisfied); see Heatly v. Comm’r of Soc. Sec., 382 F. App’x 823, 824-25

   (11th Cir. 2010) (per curiam) (noting that an ALJ’s failure to identify an impairment

   as severe, where the ALJ found that the plaintiff suffered from at least one severe

   impairment, constituted harmless error and was, in fact, sufficient to meet the

   requirements of step two, and additionally noting that nothing requires the ALJ to



                                             7
Case 8:19-cv-02791-AEP Document 28 Filed 03/29/21 Page 8 of 22 PageID 852




   identify, at step two, all of the impairments that could be considered severe). Here,

   the ALJ determined that Plaintiff had the following severe impairments:

   degenerative disc disease, degenerative joint disease of the ankle and shoulder,

   obesity, and major depressive disorder (Tr. 17).       Accordingly, since the ALJ

   determined that Plaintiff suffered from multiple severe impairments at step two, and

   thus proceeded beyond step two in the sequential analysis, any error in failing to

   find that Plaintiff suffered from other severe impairments is rendered harmless.

   Packer, 542 F. App’x at 892; Heatly, 382 F. App’x at 824-25.

         As Plaintiff asserts, however, although an ALJ need not determine whether

   every alleged impairment is “severe” at step two, the ALJ must consider all

   impairments, regardless of severity, in conjunction with one another in performing

   the latter steps of the sequential evaluation. Tuggerson-Brown v. Comm’r of Soc. Sec.,

   572 F. App’x 949, 951 (11th Cir. 2014). The analysis then turns to whether the ALJ

   properly considered Plaintiff’s impairments, both severe and non-severe, at the

   other steps of the sequential analysis. As explained below, the ALJ failed to

   properly consider Plaintiff’s impairments in combination later in the sequential

   evaluation process.

                i.       Gastrointestinal Impairments

         Plaintiff contends that the ALJ failed to consider her symptoms from GERD

   and gastroparesis, status-post two hiatal hernia repairs, or to consider her multiple

   accidents each week due to an inability to make it to a restroom. Although the ALJ

   briefly referenced Plaintiff’s gastrointestinal impairments and some symptoms



                                             8
Case 8:19-cv-02791-AEP Document 28 Filed 03/29/21 Page 9 of 22 PageID 853




   related thereto, the decision does not reflect that the ALJ properly considered all of

   her gastrointestinal impairments and symptoms in combination (Tr. 20-23).

   Throughout the record, Plaintiff consistently and repeatedly complained of issues

   and symptoms relating to GERD, gastroparesis, nausea, alternating diarrhea and

   constipation, irritable bowel syndrome, abdominal pain, and gassiness (Tr. 412-16,

   443-48, 453-60, 504-05, 571-87, 607-15, 630-43, 670-85, 720). During the hearing,

   she also indicated that she experienced unexpected accidents several times per week

   where she would have major urges to use the restroom and not make it to the

   restroom (Tr. 48). The ALJ discounted such statement by indicating that Plaintiff

   had seen a gastroenterologist who made no mention of such reports (Tr. 22), yet

   treatment notes indicated, for example, that Plaintiff described a continuation of

   stool urgency (Tr. 579) and reported that she experienced diarrhea three times per

   day following meals (Tr. 583).        While not the same as accidents, Plaintiff’s

   gastrointestinal issues appear to present limitations as to Plaintiff’s ability to

   perform sustained work activity. The brief discussion by the ALJ of Plaintiff’s

   gastrointestinal impairments and symptoms does not indicate that the ALJ fully

   considered such issues or their effect on Plaintiff’s ability to perform work activities.

   Rather, it appears that the ALJ broadly rejected such impairments and limitations.

   See Dyer v. Barnhart, 395 F.3d 1206, 1211 (11th Cir. 2005) (citation omitted)

   (indicating that “there is no rigid requirement that the ALJ specifically refer to every

   piece of evidence in his decision” as long as the decision is not a broad rejection,

   meaning not enough to enable the court to conclude that the ALJ considered a



                                              9
Case 8:19-cv-02791-AEP Document 28 Filed 03/29/21 Page 10 of 22 PageID 854




   claimant’s medical condition as a whole).       Significantly, to the extent that a

   hypothetical individual with Plaintiff’s background would be required to be away

   from her work station due to an accident and cleaning herself up approximately

   three times per week, the VE testified that such a hypothetical individual would be

   precluded from performing all work (Tr. 66). Accordingly, remand is warranted for

   the ALJ to more fully address Plaintiff’s gastrointestinal impairments and

   symptoms and their combined effect on Plaintiff’s ability to perform work activities.

                ii.    Mental Impairments

         Plaintiff also asserts the ALJ erred by failing to explain how or whether he

   considered Plaintiff’s diagnosis of anxiety, auditory hallucinations, and PTSD.

   Agency regulations require a “special technique” be used by the ALJ when

   evaluating mental impairments. Moore v. Barnhart, 405 F.3d 1208, 1213 (11th Cir.

   2005); 20 C.F.R. §§ 404.1520a, 416.920a. Essentially, this technique requires an

   assessment regarding how the claimant’s mental impairments impact four broad

   functional areas: (1) understanding, remembering, or applying information; (2)

   interacting with others; (3) concentrating, persisting, or maintaining pace; and (4)

   adapting or managing oneself. 20 C.F.R. §§ 404.1520a(c)(3), 416.920a(c)(3). In

   rating the degree of limitation, the Commissioner employs a five-point scale in the

   functional areas: none, mild, moderate, marked, and extreme.          20 C.F.R. §§

   404.1520a(c)(4); 416.920a(c)(4).      When considering a claimant’s mental

   impairments, the ALJ must incorporate into the written decision the pertinent

   findings and conclusions based on the technique and must make a specific finding



                                            10
Case 8:19-cv-02791-AEP Document 28 Filed 03/29/21 Page 11 of 22 PageID 855




   as to the degree of limitation for each of the functional areas. Moore, 405 F.3d at

   1213-14; 20 C.F.R. §§ 404.1520a(e)(4), 416.920a(e)(4).

         The ALJ applied the special technique in considering Plaintiff’s mental

   limitations at step three of the sequential analysis. Specifically, the ALJ concluded

   that Plaintiff maintained moderate limitations in her ability to understand,

   remember, or apply information; moderate limitations in her ability to interact with

   others; moderate limitations in her ability to concentrate, persist, and maintain

   pace; and moderate limitations for adapting or managing herself (Tr. 18-19). In

   reaching that conclusion, the ALJ relied upon Plaintiff’s treatment notes and the

   opinions of two state agency medical consultants (Tr. 18-19, 88-91, 93-95, 101-04,

   106-08, 294-97, 302-04, 314-17, 321-23). The ALJ then proceeded to step four of

   the sequential evaluation process.

         At step four, the ALJ assesses the claimant’s RFC and ability to perform past

   relevant work. See 20 C.F.R. §§ 404.1520(a)(4)(iv), 404.1545, 416.920(a)(4)(iv),

   416.945. To determine a claimant’s RFC, an ALJ makes an assessment based on

   all the relevant evidence of record as to what a claimant can do in a work setting

   despite any physical or mental limitations caused by the claimant’s impairments

   and related symptoms. 20 C.F.R. §§ 404.1545(a)(1), 416.945(a)(1). In rendering

   the RFC, therefore, the ALJ must consider the medical opinions in conjunction

   with all the other evidence of record and will consider all the medically determinable

   impairments, including impairments that are not severe, and the total limiting

   effects of each.   20 C.F.R. §§ 404.1520(e), 404.1545(a)(2) & (e), 416.920(e),



                                            11
Case 8:19-cv-02791-AEP Document 28 Filed 03/29/21 Page 12 of 22 PageID 856




   416.945(a)(2) & (e); see Jamison, 814 F.2d at 588 (stating that the “ALJ must consider

   the applicant’s medical condition taken as a whole”).         In doing so, the ALJ

   considers evidence such as the claimant’s medical history; medical signs and

   laboratory findings; medical source statements; daily activities; evidence from

   attempts to work; lay evidence; recorded observations; the location, duration,

   frequency, and intensity of the claimant’s pain or other symptoms; the type, dosage,

   effectiveness, and side effects of any medication or other treatment the claimant

   takes or has taken to alleviate pain or other symptoms; treatment, other than

   medication, the claimant receives or has received for relief of pain or other

   symptoms; any measures the claimant uses or has used to relieve pain or symptoms;

   and any other factors concerning the claimant’s functional limitations and

   restrictions. 20 C.F.R. §§ 404.1529(c)(3)(i)-(vii), 404.1545(a)(3), 416.929(c)(3)(i)-

   (vii), 416.945(a)(3); SSR 96-8p, 1996 WL 374184 (July 2, 1996); SSR 16-3p, 2017

   WL 5180304 (Oct. 25, 2017).

         With respect to Plaintiff’s mental impairments, the decision does not reflect

   that the ALJ properly considered Plaintiff’s anxiety, depression, PTSD, or auditory

   hallucinations (Tr. 15-25). While disability is determined based upon the effect an

   impairment has on a claimant’s ability to work, rather than the diagnosis of an

   impairment itself, the record reflects that, on several occasions, Plaintiff presented

   with an anxious or depressed mood and affect – even being characterized as weepy

   – and repeatedly presented with complaints of auditory hallucinations (Tr. 482, 645-

   54, 656-59, 665-68, 703, 706, 709, 712, 718, 720, 723-24, 726, 728). See Davis v.



                                            12
Case 8:19-cv-02791-AEP Document 28 Filed 03/29/21 Page 13 of 22 PageID 857




   Barnhart, 153 F. App’x 569, 572 (11th Cir. 2005) (per curiam). Her mental health

   treatment notes indicate that the anxiety and depression were linked with the PTSD,

   and weekly therapy was suggested to address the PTSD (Tr. 653-54, 728-29). The

   ALJ’s decision simply glosses over the mental health treatment records, indicating

   primarily that Plaintiff presented with “largely normal” mental status findings (Tr.

   19-23).   Without more, it is unclear whether the ALJ considered Plaintiff’s

   condition as a whole. Upon remand, therefore, the ALJ should address whether

   Plaintiff’s anxiety, PTSD, or auditory hallucinations limit her ability to perform

   work activities and, if so, the extent of such limitations.

                 iii.   Musculoskeletal Impairments

          Plaintiff additionally contends that the ALJ failed to properly consider her

   musculoskeletal impairments and limitations in finding that Plaintiff maintained the

   ability to perform a reduced range of light work. Specifically, Plaintiff argues that

   the record does not support a finding that Plaintiff, who was 53 years old on the

   date of her hearing, could perform the standing and walking requirements of light

   work given her left ankle pain and chronic hip and low back pain. In this instance,

   the record reflects that Plaintiff continuously complained of chronic ankle pain and

   swelling, exacerbated by weightbearing activity, and was observed as ambulating

   slowly with the use of a crutch or air cast after a fall in May 2016, with a subsequent

   MRI confirming an osteochondral lesion with the medial talar bone and probably

   chronic degenerative subchondral signal alteration in the anterior aspect of the

   subchondral bone of the distal tibia (Tr. 421, 433-41, 470-71, 474-76, 504, 533-48,



                                             13
Case 8:19-cv-02791-AEP Document 28 Filed 03/29/21 Page 14 of 22 PageID 858




   691-92). A few months after the fall, in September 2016, she reported that she had

   not been walking much due to pain in her ankle (Tr. 593). Following that, in June

   2017, Plaintiff reported that she continued to experience pain and swelling in the

   ankle and calf for which she kept her leg elevated (Tr. 571). Subsequent X-rays

   demonstrated progression of medial and lateral soft tissue swelling since a prior

   study and degeneration of the tibiotalar joint along with small plantar and Achilles

   spurs (Tr. 693).

         Despite consistent and repeated complaints of ankle pain and swelling and

   objective findings supporting an ankle impairment, the ALJ discounted Plaintiff’s

   complaints and found them not entirely credible because she was lifting heavy

   furniture at the time she injured her ankle in May 2016, which the ALJ found

   inconsistent with her allegations (Tr. 22). Based on that finding, the ALJ concluded

   that Plaintiff could perform a reduced range of light work. Notably, the regulations

   define “light work” as follows:

         Light work involves lifting no more than 20 pounds at a time with
         frequent lifting or carrying of objects weighing up to 10 pounds. Even
         though the weight lifted may be very little, a job is in this category
         when it requires a good deal of walking or standing, or when it
         involves sitting most of the time with some pushing and pulling or arm
         or leg controls. To be considered capable of performing a full or wide
         range of light work, [a claimant] must have the ability to do
         substantially all of these activities. …

   20 C.F.R. §§ 404.1567(b), 416.967(b).

         As Plaintiff contends, the ALJ appears to have improperly considered her

   ankle impairment and the resulting limitations in setting forth the RFC. The fact

   that Plaintiff lifted furniture on one occasion, and then severely injured herself as a


                                             14
Case 8:19-cv-02791-AEP Document 28 Filed 03/29/21 Page 15 of 22 PageID 859




   result, does not necessarily weigh against a finding that Plaintiff’s ankle impairment

   limited her ability to perform work activities against the backdrop of repeated

   complaints and objective evidence. Further, proper consideration of the limitations

   from the ankle impairment is especially important in this instance because, during

   the administrative hearing, the VE testified that the need to elevate a leg or to have

   a sit/stand option would either reduce or preclude the types and number of jobs

   available at the light-work level (Tr. 68-70). On remand, the ALJ should therefore

   address the ankle impairment and any limitations stemming therefrom.

          B.     Medical Opinions

          Plaintiff next argues that the ALJ failed to properly consider the medical

   opinion of Dr. Pulas and Dr. Pasman. Medical opinions are statements from

   acceptable medical sources that reflect judgments about the nature and severity of a

   claimant’s impairments, including symptoms, diagnosis and prognosis, what the

   claimant can still do despite the impairments, and physical or mental restrictions.

   20 C.F.R. §§ 404.1527(a)(1), 416.927(a)(1). 1 When assessing the medical evidence,

   the ALJ must state with particularity the weight afforded to different medical

   opinions and the reasons therefor. Winschel, 631 F.3d at 1179 (citation omitted).

   The Social Security regulations provide guidelines for the ALJ to employ when



   1
     These regulations apply to claims filed before March 27, 2017. See 20 C.F.R. §§ 404.1527,
   416.927. Claims filed on or after March 27, 2017 are governed by new regulations applying
   a somewhat modified standard for the handling of opinions from treating physicians. See
   20 C.F.R. §§ 404.1520c, 416.920c; see also Schink v. Comm’r of Soc Sec., 935 F.3d 1245, 1259
   n.4 (11th Cir. 2019). Since Plaintiff filed her claims on February 19, 2016 (Tr. 185-94), 20
   C.F.R. §§ 404.1527 and 416.927(c) apply.


                                               15
Case 8:19-cv-02791-AEP Document 28 Filed 03/29/21 Page 16 of 22 PageID 860




   evaluating medical opinion evidence. See 20 C.F.R. §§ 404.1527, 416.927. In

   determining the weight to afford a medical opinion, the ALJ considers a variety of

   factors including but not limited to the examining relationship, the treatment

   relationship, whether an opinion is well-supported, whether an opinion is consistent

   with the record as a whole, and the area of the doctor’s specialization. 20 C.F.R.

   §§ 404.1527(c), 416.927(c). For instance, the more a medical source presents

   evidence to support an opinion, such as medical signs and laboratory findings, the

   more weight that medical opinion will receive.       20 C.F.R. §§ 404.1527(c)(3),

   416.927(c)(3). Further, the more consistent the medical opinion is with the record

   as a whole, the more weight that opinion will receive. 20 C.F.R. §§ 404.1527(c)(4),

   416.927(c)(4). Typically, the ALJ must afford the testimony of a treating physician

   substantial or considerable weight unless “good cause” is shown to the contrary.

   Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1159 (11th Cir. 2004) (per curiam)

   (citation omitted). Good cause exists where: (1) the treating physician’s opinion

   was not bolstered by the evidence; (2) the evidence supported a contrary finding; or

   (3) the treating physician’s opinion was conclusory or inconsistent with the

   physician’s own medical records. Phillips v. Barnhart, 357 F.3d 1232, 1240-41 (11th

   Cir. 2004). In fact, the ALJ may reject any opinion when the evidence supports a

   contrary conclusion. Sryock v. Heckler, 764 F.2d 834, 835 (11th Cir. 1985) (per

   curiam). A reviewing court will not second guess an ALJ’s decision regarding the

   weight to afford a medical opinion, however, so long as the ALJ articulates a




                                           16
Case 8:19-cv-02791-AEP Document 28 Filed 03/29/21 Page 17 of 22 PageID 861




   specific justification for the decision. See Hunter v. Soc. Sec. Admin. Comm’r, 808 F.3d

   818, 823 (11th Cir. 2015) (citation omitted).

                 i.     Dr. Pulas

          Plaintiff argues that the ALJ erred when he afforded the opinion of Dr. Pulas

   little weight. In July 2018, Dr. Pulas submitted a Medical Source Statement as to

   Plaintiff’s functionality with regard to her mental impairments (Tr. 687-89). The

   Medical Source Statement defined a “good” level of functioning as a limited but

   satisfactory ability to function and defined a “fair” level of functioning as a seriously

   and markedly limited ability to function (Tr. 688). 2 Therein, Dr. Pulas described

   Plaintiff’s ability to deal with work stresses, deal with the public, and maintain

   concentration and attention as fair (Tr. 687-88). Dr. Pulas opined that Plaintiff’s

   ability to follow work rules, interact with supervisors, relate to coworkers, function

   independently, and use judgment with the public all remained good (Tr. 687-88).

   With respect to Plaintiff’s ability to understand, remember, and carry out complex

   job instructions, Dr. Pulas indicated that Plaintiff’s ability remained fair, while

   Plaintiffs ability to understand, remember, and carry out simple job instructions and

   detailed but not complex job instructions remained good (Tr. 689). Dr. Pulas stated

   that Plaintiff maintained a fair ability to behave in an emotionally stable manner

   and demonstrate reliability but also demonstrated a good ability to maintain her


   2
     As the Commissioner asserts, some courts have concluded that check-off forms, similar
   to the Medical Source Statement submitted by Dr. Pulas, present “limited probative value
   because they are conclusory and provide little narrative or insight into the reasons behind
   the conclusions.” Hammersley v. Astrue, No. 5:08-cv-245-Oc-10GRJ, 2009 WL 3053707, at
   *6 (M.D. Fla. Sept. 18, 2009) (footnote omitted).


                                               17
Case 8:19-cv-02791-AEP Document 28 Filed 03/29/21 Page 18 of 22 PageID 862




   personal appearance and relate predictably (Tr. 689). Lastly, Dr. Pulas determined

   that, due to Plaintiff’s impairments and treatment, Plaintiff would be absent from

   work more than two times per month (Tr. 689).

         In determining Plaintiff’s RFC, the ALJ considered the opinion of Dr. Pulas

   and afforded the opinion little weight (Tr. 22-23). The ALJ indicated that Dr.

   Pulas’s opinion that Plaintiff maintained a “fair” or “good” ability in all work-

   related areas listed on the form was not consistent with Dr. Pulas’s treatment notes.

   See Phillips, 357 F.3d at 1240-41; see 20 C.F.R. §§ 404.1527(c), 416.927(c). The ALJ

   found that Dr. Pulas’s treatment notes indicated occasional abnormalities involving

   Plaintiff’s affect, while the majority of her treatment notes demonstrated normal

   mental status findings and intact memory, attention, and concentration with

   appropriate insight and judgment (Tr. 23, 482-89, 696-729). Plaintiff asserts that

   the ALJ failed to discuss all of the findings in Dr. Pulas’s treatment notes, or the

   treatment notes from Licensed Mental Health Counselor Zoila Rey (“LMHC

   Rey”), in affording Dr. Pulas’s opinion little weight (Tr. 21-22).

         As the Commissioner posits, the ALJ does not need to address every finding

   set forth by a medical source. See Adams v. Comm’r, Soc. Sec. Admin., 586 F. App’x

   531, 534 (11th Cir. 2014) (citation omitted) (finding that the ALJ did not err by

   failing to specifically address a medical source’s opinion regarding various

   limitations, as the ALJ’s decision made clear that the ALJ considered both the

   medical source’s opinion and the plaintiff’s medical condition as a whole); Dyer,

   395 F.3d at 1211 (citation omitted) (indicating that “there is no rigid requirement



                                            18
Case 8:19-cv-02791-AEP Document 28 Filed 03/29/21 Page 19 of 22 PageID 863




   that the ALJ specifically refer to every piece of evidence in his decision” as long as

   the decision is not a broad rejection, meaning not enough to enable the court to

   conclude that the ALJ considered a claimant’s medical condition as a whole).

   While the ALJ did not address every finding in every treatment note, nothing

   required him to do so, as the decision was not a broad rejection. Dyer, 395 F.3d at

   1211 (citation omitted). Here, however, the ALJ decision reflects that the ALJ did

   not properly consider the mental health treatment notes and diagnoses. Given the

   findings set forth above, the ALJ should more thoroughly address the treatment

   notes and findings of Dr. Pulas, along with the rest of the mental health treatment

   notes, in setting forth the RFC assessment.

                ii.    Dr. Lawrence Pasman

         Plaintiff also contends that the ALJ erred by failing to consider Dr. Pasman’s

   statement that Plaintiff’s prognosis was “guarded” (Tr. 472). Though the ALJ did

   not specifically reference Dr. Pasman’s statement regarding Plaintiff’s prognosis

   appearing guarded, the decision demonstrates that the ALJ considered Dr.

   Pasman’s report and findings in determining Plaintiff’s RFC (Tr. 21-23, 468-72).

   The ALJ correctly found that Dr. Pasman examined Plaintiff and noted

   abnormalities, including impaired memory, impaired concentration, and other

   deficits (Tr. 21, 468-72). As the ALJ indicated, however, Dr. Pasman found

   inconsistencies between the information Plaintiff provided and Dr. Pasman’s

   behavioral observations, such that the information obtained during his interview of

   Plaintiff was of questionable reliability (Tr. 21, 468). Indeed, Dr. Pasman further



                                            19
Case 8:19-cv-02791-AEP Document 28 Filed 03/29/21 Page 20 of 22 PageID 864




   stated that his professional opinions “should be viewed as tentative comments

   which are offered for further review and revision, pending more accurate sources of

   information regarding the claimant’s true problems, complaints, and history” (Tr.

   468). Beyond the fact that Dr. Pasman questioned the reliability of his own report,

   Dr. Pasman conducted a single consultative examination of Plaintiff, meaning that

   an opinion rendered by him would not be entitled to any special deference. The

   ALJ’s failure to explicitly reference the finding that Plaintiff’s prognosis was

   guarded is therefore harmless. Since a statement from acceptable medical sources

   reflecting judgments about a claimant’s prognosis is considered a medical opinion,

   however, the ALJ should reference such finding, to the extent necessary, upon

   remand. See 20 C.F.R. §§ 404.1527(a)(1), 416.927(a)(1).

         C.     Hypothetical to the VE

         Finally, Plaintiff asserts that the ALJ erred in posing incomplete

   hypotheticals to the VE.     Namely, Plaintiff argues that the ALJ omitted a

   comprehensive description of her impairments and limitations. As such, Plaintiff

   asserts that the VE’s testimony does not provide substantial evidence in support of

   the ALJ’s finding that Plaintiff could perform work existing in significant numbers

   in the economy.

         At step five, the Commissioner must consider the assessment of the RFC

   combined with the claimant’s age, education, and work experience to determine

   whether the claimant can make an adjustment to other work. Phillips, 357 F.3d at

   1239; 20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v). If the claimant can make an



                                           20
Case 8:19-cv-02791-AEP Document 28 Filed 03/29/21 Page 21 of 22 PageID 865




   adjustment to other work, a finding of not disabled is warranted. Phillips, 357 F.3d

   at 1239. Conversely, if the claimant cannot make an adjustment to other work, a

   finding of disabled is warranted. Id. At this step, the burden temporarily shifts to

   the Commissioner to show other jobs exist in significant numbers in the national

   economy which, given the claimant’s impairments, the claimant can perform.

   Winschel, 631 F.3d at 1180 (citations omitted); see Foote v. Chater, 67 F.3d 1553, 1559

   (11th Cir. 1995); see 20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v). “The ALJ

   must articulate specific jobs that the claimant is able to perform, and this finding

   must be supported by substantial evidence, not mere intuition or conjecture.”

   Wilson, 284 F.3d at 1227 (citation omitted). There are two avenues by which an

   ALJ may determine a claimant’s ability to adjust to other work in the national

   economy; specifically, by applying the Medical Vocational Guidelines (“Grids”)

   and by using a VE. Phillips, 357 F.3d at 1239-40. Typically, where the claimant

   cannot perform a full range of work at a given level of exertion or where the claimant

   has non-exertional impairments that significantly limit basic work skills, the ALJ

   must consult a VE. Id. at 1242.

         If the ALJ utilizes the testimony of a VE, the ALJ must pose an accurate

   hypothetical to the VE that accounts for all of the claimant’s impairments. Ingram,

   496 F.3d at 1270 (citation omitted). When the ALJ properly rejects purported

   impairments or limitations, the ALJ need not include those findings in the

   hypothetical posed to the VE. Crawford, 363 F.3d at 1161 (“[T]he ALJ was not

   required to include findings in the hypothetical that the ALJ had properly rejected



                                             21
Case 8:19-cv-02791-AEP Document 28 Filed 03/29/21 Page 22 of 22 PageID 866




   as unsupported”).      For a VE’s testimony to constitute substantial evidence,

   however, the ALJ must pose a hypothetical question which comprises all of the

   claimant’s impairments. Wilson, 284 F.3d at 1227.

           As discussed more fully above, the decision does not indicate that the ALJ

   properly considered Plaintiff’s impairments and limitations in setting forth the RFC

   assessment. Accordingly, if the ALJ relies upon the testimony of a VE on remand,

   the ALJ should pose hypotheticals incorporating any additional limitations

   included in the new RFC assessment.

                                             IV.

           Accordingly, after consideration, it is hereby

           ORDERED:

           1. The decision of the Commissioner is REVERSED and the matter is

   REMANDED pursuant to sentence four of 42 U.S.C. § 405(g) to the Commissioner

   for further administrative proceedings consistent with this Order.

           2. The Clerk is directed to enter final judgment in favor of Plaintiff and close

   the case.

           DONE AND ORDERED in Tampa, Florida, on this 29th day of March,

   2021.




   cc: Counsel of Record



                                              22
